PER CURIAM.
The appellants, Miller Cooper, individually and as general partner of The Centres at Feather Sound-One, Ltd., and The Centres at Feather Sound-One, Ltd., a Florida limited partnership, challenge the trial court’s final judgment awarding the appellee, Gibson Group, Ltd., of Pinellas County, Inc., a real estate sales commission. Although the appellants raise numerous points on appeal, we find merit in only one. We reverse that part of the final judgment which awards post-judgment interest on the amount found due as prejudgment interest and affirm the remainder of the final judgment.
The appellee filed a complaint against the appellants to recover a real estate sales commission. The jury awarded the appellee $333,251.12 and the trial court entered a final judgment for that sum. The trial court also awarded the appellee prejudgment interest in the amount of $148,565.55, plus costs in the amount of $3,199.82, for a total of $485,-016.49. The trial court ordered that the $485,016.49 total would accrue postjudgment interest at an annual rate of twelve per cent. The appellants filed a timely notice of appeal.
The appellants contend that the trial court erred in awarding the appellee postjudgment statutory interest on the prejudgment interest award. The appellee concedes to error on that issue and we also agree.
The award of prejudgment interest cannot itself bear interest. City of Tampa v. Janke Constr., Inc., 626 So.2d 239 (Fla. 2d DCA 1993); see also S & E Contractors, Inc. v. City of Tampa, 629 So.2d 883 (Fla. 2d DCA 1993). We, accordingly, reverse that portion of the final judgment which awards post-judgment interest on the amount found due as prejudgment interest and in all other respects we affirm.
*157Affirmed in part, reversed in part, and remanded with instructions.
CAMPBELL, A.C.J., and SCHOONOVER and QUINCE, JJ., concur.